Citation Nr: 0605953	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of a back injury.
 
2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for chronic residuals 
of a fracture of the skull.

5.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for asthma, to include 
as due to herbicide exposure.

7.  Entitlement to service connection for a rash, to include 
as due to herbicide exposure.

8.  Entitlement to service connection for psoriasis, to 
include as due to herbicide exposure.

9.  Entitlement to service connection for gastrointestinal 
disability, including diverticulitis, to include as due to 
herbicide exposure.

10.  Entitlement to service connection for hypomanic 
disorder, to include as due to herbicide exposure.

11.  Entitlement to service connection for disability claimed 
as nerves, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied the veteran's 
claim of entitlement to service connection for the above 
noted issues.  A hearing was held before the undersigned 
Veterans Law Judge in September 2005.

The issues of entitlement to service connection for chronic 
residuals of a skull fracture, headaches, rash, 
gastrointestinal disability and PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not 
indicate that the veteran's back disability is related to 
service.

2.  The veteran does not have a current diagnosis of 
hypertension.

3.  The preponderance of the evidence of record does not 
indicate that the veteran's asthma is related to service.

4.  The veteran does not have any current diagnosis of 
psoriasis.

5.  The preponderance of the evidence of record does not 
indicate that the veteran has a hypomanic disorder or 
disability claimed as nerves that is related to service.


CONCLUSION OF LAW

1.  The veteran's back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The veteran does not currently have hypertension incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

3.  The veteran's asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).

4.  The veteran does not currently have a hypomanic disorder 
or disability exhibited by nerves that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303 (2005).

5.  The veteran does not currently have psoriasis incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a May 2003 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in March 2004, as well as supplemental statements of 
the case (SSOC) in February 2005 and August 2005, in which 
the appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claims.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOCs and SSOC issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the March 
2004 SOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letters notifying him of the 
VCAA may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the March 2004 
SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice, since it was 
given prior to the initial denial in this case.  The content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The veteran was provided 
a hearing at the regional office in December 2004, and before 
the undersigned Veterans Law Judge in September 2005.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other available pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  While it is clear that some 
medical records are missing from the veteran's claims folder, 
the veteran testified at his September 2005 hearing that many 
of his older records were unavailable, and that all available 
records had been associated with the claims folder.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
issues of entitlement to service connection for a back 
disability, hypertension, asthma, a rash, or psoriasis for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records and private treatment records have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and private treatment records.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  With 
chronic diseases shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  However, none of the conditions for which the 
veteran is claiming service connection in this case are 
diseases for which service connection may be presumed due to 
herbicide exposure.  The Board notes that with regard to 
claimed disability due to nerves, there is no showing that 
the veteran had acute or subacute peripheral neuropathy that 
appeared shortly after exposure and resolved within two years 
of the date of onset.  However, that does not preclude the 
veteran from establishing by the evidence of record that 
these conditions are directly related to his herbicide 
exposure, or are directly related to service.

As to the veteran's claim of entitlement to service 
connection for chronic residuals of a back injury, the Board 
notes that the veteran's recent VA treatment records do show 
that the veteran is currently undergoing treatment for 
chronic low back pain.  However, while the veteran has 
testified the he injured his back in service, the veteran's 
service medical records, to include the report of his 
separation examination dated September 1969, are negative for 
any complaints of, or treatment for, any back disorder.  With 
no evidence having been presented to indicate that the 
veteran incurred a back injury in service, and no evidence 
having been presented to indicate that the veteran was 
treated for a back injury until many years after service, the 
Board finds that the preponderance of the evidence of record 
is against the grant of the veteran's claim for service 
connection for a back injury.

As to the veteran's claim of entitlement to service 
connection for hypertension, the Board noes that the 
veteran's blood pressure reading on separation from service 
was 116/86, a normal reading.  Furthermore, no evidence has 
been presented to indicate that the veteran has a current 
diagnosis of hypertension, or has been diagnosed at any time 
with hypertension.  Incumbent on the grant of service 
connection for a disability is a finding that the veteran 
currently has that claimed disability.  With no evidence 
having been presented to indicate that the veteran currently 
has hypertension, and no evidence having been presented to 
indicate that the veteran has, at any time since service, 
been diagnosed with hypertension, the Board finds that the 
preponderance of the evidence of record is against a grant of 
the veteran's claim for service connection for hypertension.

As to the veteran's claim of entitlement to service 
connection for asthma, while the veteran's recent treatment 
records do show a current diagnosis of asthma and bronchial 
asthma, the veteran's service medical records, to include his 
separation report dated September 1969, are completely 
negative for complaints of, or treatment for, asthma.  With 
no evidence having been presented to indicate that the 
veteran incurred asthma in service, and no evidence having 
been presented to indicate that the veteran was treated for 
asthma until many years after service, the Board finds that 
the preponderance of the evidence of record is against the 
grant of the veteran's claim for service connection for 
asthma.

As to the veteran's claims of entitlement to service 
connection for a hypomanic disorder and disability exhibited 
by nerves, while the veteran's recent treatment records do 
show current findings of psychiatric disability, the 
veteran's service medical records, to include his separation 
report dated September 1969, are completely negative for 
complaints of, or treatment for, psychiatric disability or 
any neuropathy.  With no evidence having been presented to 
indicate that the veteran incurred a psychiatric disability 
or neuropathy in service, and no evidence having been 
presented to indicate that the veteran was treated for 
psychiatric disability until many years after service, the 
Board finds that the preponderance of the evidence of record 
is against the grant of the veteran's claim for service 
connection for psychiatric disability or neuropathy or other 
disability due to nerves.

As to the veteran's claim of entitlement to service 
connection for psoriasis, the Board again notes that, 
incumbent on a grant of service connection, is a finding that 
the veteran has the claimed disability.  The Board notes that 
the veteran's service records do not show that the veteran 
has at any time been diagnosed with psoriasis.  Furthermore, 
no medical records since service have shown that the veteran, 
at any time, has been diagnosed with psoriasis.  As the 
veteran has at no time, either during, or subsequent to, 
service, been diagnosed with psoriasis, the Board finds that 
the preponderance of the evidence of record is against the 
grant of the veteran's claim for service connection for 
psoriasis.


ORDER

Entitlement to service connection for a back injury is 
denied.

Entitlement to service connection for a hypertension is 
denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a psychiatric 
disability or disability exhibited by nerves is denied.

Entitlement to service connection for psoriasis denied.


REMAND

As to the veteran's claim of entitlement to service 
connection for residuals of a fracture of the skull, the 
veteran's service medical records clearly show that, while 
the veteran did not sustain a fracture of his skullcap in 
service, the veteran did sustain a fracture of the zygomatic 
arch in service in September 1968.  Furthermore, records from 
October 1967 indicate that the veteran sustained a fracture 
of the nasal bones, and underwent rhinoplasty in service in 
December 1967.  As such, the Board is of the opinion that the 
veteran should be provided a VA examination to determine 
whether the veteran currently has any residuals of these 
injuries.  As such an examination may also offer evidence 
concerning the veteran's headaches, which he has claimed are 
secondary to his skull fracture, the Board finds this issue 
must also therefore be remanded.

As to the veteran's claim of entitlement to service 
connection for gastrointestinal disability, including 
diverticulitis, the evidence of record does clearly indicate 
that the veteran currently has a diagnosis of diverticulitis.  
Furthermore, the veteran's service medical records show that 
he did have gastrointestinal difficulties in service.  
Specifically, the Board notes an April 1966 report of 
epigastric pain, a January 1967 report of a burning pain in 
the stomach which was diagnosed as early ulcer disease, and a 
February 1968 report of an upper GI series which shows a 
deformity of the duodenal bulb indicating chronic ulcer 
disease, and some functional and inflammatory changes of the 
bulb without any evidence of active ulceration.  In light of 
the symptomatology as noted in service, and the veteran's 
current diagnoses, the Board is of the opinion that the 
veteran should be provided with a VA examination to determine 
whether any of the veteran's current gastrointestinal 
disorders are related to service.

As to the veteran's claim of entitlement to PTSD, it does 
appear from the veteran's recent VA treatment records that 
the veteran may have a current diagnosis of PTSD.  
Furthermore, the veteran, in his hearing testimony dated 
September 2005, indicated that one of the stressful 
situations he experienced in service was that he was attacked 
and beaten in service.  He failed to return the PTSD 
questionnaire, but has indicated a willingness to cooperate 
with the development of this claim.  The veteran was treated 
in service for a rash in the groin characterized as jock 
itch.  He has not been afforded a VA dermatology examination.  

Accordingly, these claims are remanded for the following 
development:

1.  The veteran should be provided with 
the appropriate VA examination to 
determine whether he has any residuals 
from a fracture of the zygomatic arch and 
nose in service.  The claims folder, and 
a copy of this remand, should be made 
available to the examiner for review 
prior to the examination, and the 
examiner should indicate that these have 
been reviewed, in his report, to include 
the veteran's service medical records.  
The examiner should indicate whether the 
veteran currently has any residuals 
related to his in service fracture of the 
zygomatic arch and fracture of the nose, 
to include disability exhibited by 
headaches linked to these residuals.  A 
complete rationale of any opinion 
expressed should be included in the 
examination report.

2.  The veteran should also be provided 
with the appropriate VA examination 
regarding any gastrointestinal 
disability, including diverticulitis and 
rash, including jock itch.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner for 
review prior to the examination, and the 
examiner should indicate that these have 
been reviewed, in his report.  For each 
gastrointestinal disability or rash 
found, the examiner should offer an 
opinion, as to whether there is a 50 
percent probability or greater that it 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressors.  The 
veteran should be informed that he must 
provide as comprehensive a description as 
possible including dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  He should be 
informed that such details are vitally 
necessary to obtain supportive evidence 
of the stressful events and he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted. 

4.  When the above development has been 
completed, the RO should make a 
determination as to whether any of the 
veteran's claimed stressors have been 
corroborated.  If indicated by the 
appellant's response, the RO should 
forward a summary of the veteran's 
claimed in-service stressors and copies 
of his service personnel records to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), and request 
JSRRC to attempt to verify the claimed 
stressors.  

5.  A VA psychiatric examination should be 
accomplished in order to determine whether 
the veteran has PTSD.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner for review prior 
to the examination, and the examiner 
should indicate that these have been 
reviewed in his report.  The RO is to 
inform the examiner that only a stressor 
which has been verified by the RO may be 
used as a basis for a diagnosis of PTSD.   
The examiner is requested to indicate 
whether the veteran has a diagnosis of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any stressor found to be 
established by the record was sufficient 
to produce the PTSD, and whether there is 
a link between the current symptomatology 
and the veteran's inservice stressor.  A 
complete rationale of any opinion 
expressed should be included in the 
examination report.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review these claims 
on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must review this claim on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  If any benefit sought continues 
to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


